SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only [as permitted by Rule 14a-6(e)(2)] [X] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to Section 240.14a-12 MEDICAL CARE TECHNOLOGIES INC. (Exact name of Registrant as specified in its charter.) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11: 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid; 2. Form, Schedule or Registration Statement No. 3. Filing Party: 4. Date Filed: MEDICAL CARE TECHNOLOGIES INC. 22 Notting Hill Gate, Suite 127 London, UK X0 W11 3JE NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON February 5, 2010 To the shareholders of MEDICAL CARE TECHNOLOGIES INC.: The 2010 Annual Meeting of Shareholders of MEDICAL CARE TECHNOLOGIES INC. (the "Company") will be held at West Inn & Suites, 4970 Avenida Encinas, 3rd Floor, Carlsbad, California 92008 on Friday,February 5, 2010, at 3:30 p.m. local time, for the purpose of considering and voting on the following matters: A proposal to elect three members to our Board of Directors to hold office until the 2011 annual meeting of shareholders or until their successors are duly elected and qualified. Ratify the appointment of Malone & Bailey, P.C. independent auditors to audit our financial statements for the year ending December 31, 2009. The transaction of such other business as may properly come before the annual meeting and any adjournment(s) or postponement(s) thereof. All holders of record of shares of MEDICAL CARE TECHNOLOGIES INC. stock (Bulletin Board Symbol: MDCE) at the close of business on January 22, 2010 are entitled to receive notice of the meeting and to vote at the meeting. Your attention is directed to the accompanying proxy statement for further information with respect to the matters to be acted upon at the meeting.Whether or not you expect to be present, please sign, date and return the enclosed proxy in the enclosed pre-addressed envelope as promptly as possible. No postage is required if mailed in the United States. The proxy statement and proxy are enclosed herewith and the Form 10-K for the period ending December 31, 2008 and all subsequent filings are available to be viewed and downloaded on the Internet at www.sec.gov.There is no online voting available for this meeting.If you intend to vote you must return the enclosed proxy or attend the meeting. Ning C. Wu President London, UK January 22, 2010 This is an important meeting and all shareholders are invited to attend the meeting in person. Those shareholders who are unable to attend are respectfully urged to execute and return the enclosed proxy as promptly as possible in the enclosed return envelope. Shareholders who execute a proxy may nevertheless attend the meeting, revoke their proxy and vote their shares in person. January 22, 2010 YOUR VOTE IS IMPORTANT TO ASSURE YOUR REPRESENTATION AT THE MEETING, PLEASE SIGN, DATE AND RETURN YOUR PROXY AS PROMPTLY AS POSSIBLE. AN ENVELOPE, WHICH REQUIRES POSTAGE, IS ENCLOSED FOR THIS PURPOSE. 3 MEDICAL CARE TECHNOLOGIES INC. PROXY STATEMENT This proxy statement is furnished to shareholders of MEDICAL CARE TECHNOLOGIES INC., a Nevada corporation (the “Company”), in connection with the solicitation of proxies on behalf of the Board of Directors of the Company to be voted at the 2010 Annual Meeting of Shareholders of the Company (the “2008 Annual Meeting”), to be held at at West Inn & Suites, 4970 Avenida Encinas, 3rd Floor, Carlsbad, California 92008 on Friday, February 5, 2010, at 3:30 p.m. local time and all adjournments. Shareholders of record at the close of business on January 22, 2010 will be entitled to notice of and to vote at the meeting and at all adjournments. When a properly executed proxy is received prior to the meeting, the shares represented will be voted at the meeting in accordance with the directions noted. A proxy may be revoked at any time before it is exercised by submitting a written revocation or a later-dated proxy to the Secretary of the Company at the mailing address of the Company provided below, or by attending the meeting in person and so notifying the inspector of elections. Management does not intend to present any business for a vote at the meeting, other than the election of directors and the ratification of the appointment of the independent auditors. Unless shareholders specify otherwise in their proxies, proxies will be voted FOR the election of director nominees listed in this proxy statement and FOR the ratification of the appointment of the independent auditors. If other matters requiring the vote of shareholders properly come before the meeting, it is the intention of the persons named in the enclosed proxy to vote proxies held by them in accordance with their judgment on such matters. The complete mailing address of the Company’s executive offices is MEDICAL CARE TECHNOLOGIES INC., 22 Notting Hill Gate, Suite 127, London, UK X0 W11 3JE. The approximate date on which this proxy statement and the accompanying proxy were first sent or given to the shareholders of the Company is January 22, 2010. VOTING SECURITIES On January 22, 2010 , the record date, there were outstanding and entitled to vote 98,900,000 shares of the common stock of the Company, held of record by approximately 55 persons. Shareholders are entitled to one vote, exercisable in person or by proxy, for each share of common stock held on the record date. Cumulative voting is not permitted under the Company’s Certificate of Incorporation or Bylaws. 4 PROPOSAL 1: ELECTION OF DIRECTORS The persons whose names are set forth as proxies in the enclosed proxy will vote all shares over which they have discretionary authority “FOR” the election of the nominees named below unless otherwise directed. Natasha Mercer is not standing for reelection.Although the Board of Directors of the Company does not anticipate that any of the nominees will be unable to serve, if such a situation should arise prior to the meeting, the appointed proxies will use their discretionary authority pursuant to the proxy and vote in accordance with their best judgment. The Board of Directors recommends a vote FOR each of the nominees named below. The affirmative vote of holders of a plurality of the shares of common stock present in person or represented by proxy and entitled to vote at the February 5, 2010 Annual Meeting is required to elect each director nominee. Each director will be elected for a one-year term or until his successor has been elected and qualified. Michael Freeberg- Since December 24, 2008, Mr. Freeberg has been a member of our board of directors and since January 12, 2010, Mr. Freeberg has been our treasurer.Since April 2003, Michael Freeberg has been a broker and net branch owner for Oceanfront Mortgage & Realty in San Diego, California where he has been responsible for overseeing all Oceanfront Mortgage operations and focusing on strengthening the core business while positioning Oceanfront for long term growth. From March 2002 to April 2003, Mr. Freeberg was a financial analysis and director of sales for American Graphics Inc. in San Diego, California. At American Graphics he oversaw a sales force of up to 25 employees and developed and coordinated in excess of $3,000,000 of new business ion one year while structuring American Graphics for efficient growth with the introduction of new products. Ning C. Wu - Since January 12, 2010, Ning C. Wu has been our president, principal executive officer, principal financial officer and principal accounting officer and since January 20, 2010, Mr. Wu has been a member of our board of directors.Mr.
